AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                 Tunzy Antwain Sanders,
                            Plaintiff                               )
                         v.                                         )       Civil Action No.       1:19-cv-03138-HMH
Julie Coleman, Assistant Attorney General, Chandra                  )
   E. Young, Legal Assistant, Alan Wilson, Legal                    )
           Assistant, Doyet A. Early, III,                          )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)         recover from the defendant (name)           the amount of                            dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                    %, along with
costs.

   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                      .

    other: Plaintiff, Tunzy Antwain Sanders, shall take nothing of Defendants, Julie Coleman, Assistant Attorney
General, Chandra E. Young, Legal Assistant, Alan Wilson, Legal Assistant, Doyet A. Early, III, , as to the complaint filed
pursuant to 42 U.S.C. § 1983 and this action is dismissed with prejudice.



This action was (check one):
   tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

   tried by the Honorable                         presiding, without a jury and the above decision was reached.

   decided by the Honorable Henry M Herlong, Jr, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: January 27, 2020                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Adaway
                                                                                        Signature of Clerk or Deputy Clerk
